Citation Nr: 1608376	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  13-34 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disability, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Neil Riley, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and K.G.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to December 1990.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) which denied entitlement to service connection for PTSD.  A notice of disagreement was filed in May 2013, a statement of the case was issued in November 2013, and a substantive appeal was received in December 2013.

The Veteran testified at a Board hearing in August 2015; the transcript is of record.

The Court has held that the Board must broadly construe claims and in the context of psychiatric disorders must consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1, 4 (2009).  Thus, the Board will also consider entitlement to service connection for an acquired psychiatric disorder, to include depression and PTSD, hence the recharacterization of the issue hereinabove.

The issue of entitlement to service connection for an acquired psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2010 decision, the RO denied entitlement to service connection for depression; the Veteran did not file a notice of disagreement and no additional evidence was received within a year of its issuance.  

2.  Additional evidence received since the RO's March 2010 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for depression.


CONCLUSION OF LAW

New and material evidence has been received since the March 2010 RO decision denying entitlement to service connection for depression.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New & material evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a March 2010 rating decision, service connection was denied for depression.  The Veteran did not file a notice of disagreement and no new and material evidence was received within a year of issuance of that rating decision, and the decision is final.  38 U.S.C.A. § 7105; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b).  

At the Board hearing, the Veteran testified of his substance abuse prior to entry into service and suggested that a pre-existing psychiatric condition could have been aggravated by his active service.  08/24/2015 VBMS entry, Hearing Testimony at 3-4.  He also testified that he felt depressed after J.T., a friend and fellow soldier, passed away while the Veteran was serving stateside.  The Veteran testified that he felt depressed due to J.T.'s death and began drinking.  08/24/2015 VBMS entry, Hearing Testimony at 4-6.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The testimony of the Veteran as to his symptoms experienced during service raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the above reasons, the claims of service connection for an acquired psychiatric disability is reopened.  38 U.S.C.A. § 5108.  


ORDER

New and material evidence having been received, the petition to reopen the claim of entitlement to service connection for an acquired psychiatric disability is granted.



REMAND

At the Board hearing, the Veteran testified that he used alcohol and marijuana prior to entry into service.  08/24/2015 VBMS entry, Hearing Testimony at 3-4.  On a February 1989 Report of Medical History, the Veteran checked the 'No' box for 'depression or excessive worry.'  He reported that he received a DUI in 1984 and that he underwent alcohol evaluation and counseling in 1985.  10/30/2009 VBMS entry, STR-Medical at 16-17.  

It was suggested at the Board hearing that he could have been experiencing a psychiatric disability manifested by substance abuse prior to entry into service and that his condition could have been aggravated during service.  08/24/2015 VBMS entry, Hearing Testimony at 3-4.  

The Veteran testified that he and his friend, J.T., joined the military together and J.T. passed away in 1989 or 1990 while serving in Panama.  The Veteran and J.T. were not stationed together, but the Veteran heard about J.T.'s death while he was stationed stateside.  The Veteran testified that he felt depressed due to J.T.'s death and began drinking.  08/24/2015 VBMS entry, Hearing Testimony at 4-6.  

Post-service records dated in 2009 and thereafter reflect diagnoses of depression, alcohol dependence, nicotine dependence, borderline personality disorder, and borderline intellectual functioning.  05/07/2012 VBMS entry, CAPRI; 04/16/2013 VBMS entry, Medical Treatment Record-Government Facility; 10/07/2013 Virtual VA entry, CAPRI at 1-4.

Specifically, an October 2009 mental health evaluation reflects that the Veteran's report of symptoms do not meet DSM-IV diagnostic criteria for military related PTSD.  However, his current symptoms do meet the criteria for Major Depression - Recurrent.  Given his interview and responses on assessment instruments, he did not appear to report all of the symptoms required for a full PTSD diagnosis as required from the DSM-IV-TR.  Specifically, he did not appear to report at least one traumatic event while serving in the Army that meets DSM-IV diagnostic Criterion A for traumatic events.  He did not appear to be reporting re-experiencing symptoms associated with military service at the time of this interview.  He reported avoidance of trauma-related stimuli at a level that satisfies the criterion requirements.  Finally, he reported hyperarousal symptoms that meet
DSM-IV criteria for PTSD.  04/16/2013 VBMS entry, Medical Treatment Record-Government Facility at 7-8.  

The Veteran should be afforded a VA examination to assess the nature and etiology of his claimed acquired psychiatric disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Treatment records from the Grand Junction VA Medical Center (VAMC) have been associated with VBMS/Virtual VA for the period to March 25, 2014.  Updated treatment records should be associated with the Virtual folders.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the Virtual folders treatment records from the Grand Junction VAMC for the period from March 26, 2014.

2.  After all outstanding treatment records have been associated with the Virtual folder, schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The Virtual folder must be provided to the examiner prior to the examination.  

The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV/V diagnostic criteria is required.  

The examiner should provide opinions as to the following:

a) Whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror, OR whether the Veteran has PTSD due to a corroborated stressor;

The examiner should know that the Veteran asserts that a friend/fellow soldier, J.T., died in Panama while the Veteran was serving stateside.  

b) For any psychiatric diagnosis rendered other than PTSD the examiner is requested to render an opinion as to whether it is at least as likely as not (i.e., a likelihood of 50 percent or more) that any currently diagnosed psychiatric disorder is a result of service or any incident therein.  

c) Did an acquired psychiatric disability clearly and unmistakably manifest prior to active service?  If so, did an acquired psychiatric disability clearly and unmistakably NOT undergo a permanent increase in disability during the Veteran's period of active service beyond any natural progress?  

The examiner should know that the Veteran reported on his February 1989 Report of Medical History a DUI and counseling for substance abuse in 1985 prior to entry into active service.  

If opinions cannot be rendered without resorting to speculation as to the etiology of his psychiatric disability, the examiner should discuss in detail why an opinion cannot be offered.  

A complete rationale for all opinions expressed must be provided.  The copy of the examination report and all completed test reports should thereafter be associated with the virtual folder.

3.  Thereafter, readjudicate entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression.  If the benefit sought is not granted in full, the Veteran and his attorney should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran and his attorney should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The Veteran and his attorney have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


